 BELMONT SMELTING&REFINING WORKS, INC.495InNorthwest Airlines, Inc.,'we had before us the question whethera bomber modification project, conducted by the carrier employer, wasso closely integrated with the employer's airline operations as to pre-clude us from taking jurisdiction of the employees on the bomberproject.We held upon the facts in that case that the relation of thebomber project to the regular carrier activities was not so remote,tenuous, and negligible as to establish that the project is a separateand distinct enterprise and that the employer, as to that project, wasan employer within the meaning of our Act.We also found in view ofthe provisions of Section 2 (2) of our Act, excluding any person fromour jurisdiction who is subject to the Railway Labor Act, "it should beclear that the National Mediation Board, the agency primarily vestedwith jurisdiction by the terms of the Railway Labor Act, has declinedto assume jurisdiction over the operations here involved."In thepresent case, we are administratively advised by the National Media-tion Board, under date of January 30, 1956, that, after studying therecord herein, that board is of the opinion that it has jurisdiction overthe employees involved in this proceeding.We, therefore, affirm ouropinion inNorthwest Airlines, Inc.,that unless the National Media-tion Board definitely declines to assume jurisdiction over such disputedairline employees, this Board will not assert jurisdiction.Accord-ingly, we shall dismiss the petitions.[The Board dismissed the petitions.]8 47 NLRB 498.Belmont Smelting&Refining Works, Inc., PetitionerandLocal365, International Union,United Automobile,Aircraft and Ag-ricultural ImplementWorkers of America,AFL-CIO IandEdward Kramer.Case No. 2-RM-716. February 17,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Meyer G. Reines, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Edward Kramer,an employee of the Employer,and the labororganizations involved claim to represent employees of the Employer.21The AFL and CIO havingmerged since the hearing in this case,we are amending theUnions' affiliation.2 The UAW and Kramer were named in the petition, filedherein on June24, 1955, as"parties ororganizationswhich haveclaimed recognition as representatives" or as115 NLRB No. 73. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find that all production, maintenance, shipping, and receiv-ing employees at the Employer's Brooklyn, New York, plant, exclud-ing office employees, chauffeurs, chauffeurs' helpers, salesmen, watch-men, guards, professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.35.The principal issue in this case involves the eligibility of certainstrikers for voting purposes.The employees involved here went onstrike about February 1, 1955, when the Employer and the UAWfailed to reach agreement on a new contract. This caused a plant shut-down which lasted about 3 months. Thereafter the plant resumedoperations.About half of the 50 strikers abandoned the strike andreturned to work and the Employer added new employees to its workforce.When the hearing ended in November 1955, the Employer hadin its employ approximately the same number of unit employees as ithad on its payroll when the strike began.The 26 strikers who returned to work are eligible to vote in the elec-tion hereinafter directed if they meet the usual requirements, whichare set forth below.No issue is now raised as to their eligibility.Also,no issue has been raised as to eligibility to vote of four employees whoengaged in the strike and did not return to work.During the courseof the strike, 1 of these, Peter Gulden, died; another, William Zeidler,retired; and 2, William Banyasz and William Schwenzer, submittedresignations in writing.The Employer, the UAW, and Krameragreed that these four are ineligible to vote.We so find.As to the remaining 20 strikers who have not returned to work, theEmployer asserts that 18 have been permanently replaced; thatanother, Stephen Yarnecki, although never replaced, has never appliedfor reinstatement; and that the remaining striker, Heinz Tschirpke,quit.For these reasons, the Employer contends that these 20 strikersare ineligible to vote.The UAW contends that these 20 strikers areeligible to vote."interested in the unit" involvedKramerwas designatedas collective-bargaining repre-sentative in a "petition," signed by a numerical majority of employees, which they pre-sented to the Employer on June 23, 1955The UAW, certified by the Board in 1946, hada series of contracts, the most recent of which expired on February 1, 1955.We rejectthe Employer's contention that the UAW has an insufficient interest "as a party or inter-venor" in this proceedingLocal 1205, I. B. T, AFL-CIO, appeared initially at the hear-ing shortly before it closed, and moved to intervene.The hearing officer permitted Local1205 to do so, provided it produced a sufficient showing of interest.Thereafter,Local 1205deposited certain authorization cards with the Regional Director.The Board is adminis-tratively satisfied that Local 1205 has made a sufficient showing of interest.We there-fore,grant Local 1205'smotion, filed with the Board after the close of the hearing,to inter-vene in this proceeding.-a The unit found appropriate is as stipulated by the Employer, the UAW, and Kramer,and conforms in substance to the unit covered in the UAW's most recent contractLocal1205 agreed to accept the record as made and has raised no issue as to the appropriateunit or anyother issue. BELMONT SMELTING&REFINING WORKS, INC.497According to uncontradicted testimony,which we credit,Tschirpkeorally notified the Employer that he had found another' job and wasquitting.We find no merit in the UAW's contention that the resigna-tion was ineffective because it was made orally.As Tschirpke is nolonger an employee,he is ineligible to vote.Yarnecki,a laborer,admittedly has not been replaced.The Em-ployer's vice president testified that the Employer would reinstate himif work were available.The record indicates that work is availablefor Yarnecki for, when asked whether a job was currently open forYarnecki,the Employer's vice president admitted at the hearing that". . . we are still behind a little bit in maintenance work and I thinkwe could probably use him." The Employer's position is that Yar-necki should not be permitted to vote because he never applied for re-instatement.Under the circumstances,we conclude that Yarnecki iseligible to vote.As indicated above, the Employer hired new employees and resumedoperations in the spring of 1955.On April 28, 1955, the Employersent a letter to strikers who had not returned to work requesting themto do so by May 2,1955.On June 7,1955, the Employer notified strik-ers that those"who have not been permanently replaced will be placedon a preferred hiring list," and again urged these strikers to returnto work.On June 28,1955, the Employer sent to each of the 18 strik-ers, whose eligibility to vote is now questioned,a letter stating : ".. .your job has been filled...you have been permanently replaced,and . . . you are no longer an employee of our company."During the course of the strike,the Employer maintained a replace-ment chart which indicates that each of these 18 strikers was replacedby a specific new employee hired before June 28, 1955. The Employernotified each replacement shortly after hiring that he was regardedas a permanent employee whose job would continue as long as workwas available and his work was satisfactory.At the time of the closeof the hearing,the Employer had substantially a full complement ofemployees to handle existing business.The UAW contends that these 18 strikers were not permanently re-placed principally because the new employees were inexperienced andthe Company advertised for help afterJuly1, 1955.However, whilemany replacements had no experience in the industry, the jobs theyfilled required little or no skill.None of the strikers applied for re-instatement before the replacements were hired.The Employertrained the new employees and closely supervised them.As late asOctober 1955,substantially all the replacements were still on theEmployer's payroll.It is true that the Employer advertised for help in July, September,and October,1955.However, the July advertisement called for a390609--56-vol. 11533 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance man to replace striker Schwenzer who had tendered awritten resignation.There was no other maintenance man on the pre-strike payroll and none of the 18 strikers had the qualifications to fillthis specialized job.In September and October, the Employer ad-vertised for experienced men in crucible melting operations with theview of setting up a second shift to handle certain potentialbusiness.These advertisements were not for additional help on the day shiftwhere the Employer was currently working to capacity with a fullcomplement of employees.While 5 strikers applied for reinstatementthereafter, they had theretofore been replaced with specific replace-ments and the record does not establish that these 5 strikers had thespecialized skills to meet the Employer's requirements.Under the circumstances, we find that the 18 strikers in questionhave been permanently replaced.4Economic strikers lose their rightto reinstatement upon being permanently replaced in a specific job."As these 18 economic strikers are not entitled to reinstatement, theyare ineligible to vote .6[Text of Direction of Election I omitted from publication.]4We find no merit in the UAW's contention that the "termination"of 1 of the18 strikers,Thomas Liccardi,was illegal under the law of the State of New York becausehe was on workmen's compensation leave at the time.The alleged State law is irrelevantto the present inquiry.6N. L. R. B. v. Mackay Radno & Telegraph Co.,304 U. S 333.9 See, eg., John W ThomasCo, 111 NLRB 226.'UAW contendsin effect that Kramer should not be placed on the ballot because he isfronting for a labor organization which has not complied with Section 9 (f), (g), and (h)of the Actor because he intends to establish such an organization in the future.Kramertestified in substancethat if heis certified as bargaining representative,he will bargainwith the Employer with the aid of a committee of employees and, if necessary to defrayexpenses,assess willing employees.AlthoughKramer intends to consult such employeeswith respectto bargaining matters, Kramer will reserve full rights as a certified repre-sentativeWe find no meritin the UAW's contentionThe showing of interest, as re-flected bythe employees'petitionof June 23,1955, runs to Kramer and not to any labororganization or any other person.Thereisno such supposed organization presently inexistenceKramer's plans for establishment of an advisory organization to implementany certification he may receive do not preclude him from acting as a certified.representative.Malone & Hyde, Inc.andGeneral Drivers, Salesmen & Ware-housemen's Local 984, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,'Petitioner.Case No. 32-RC-861. February 17,1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted July 29, 1955, between the parties and the Regional Director1We take official notice of the merger of the AFL and CIO andamendthe identification.of the Petitioner's affiliation.115 NLRB No. 79.